              Case 2:18-cr-00085-KJM Document 87 Filed 04/21/20 Page 1 of 3


 1   KELLY BABINEAU (CA State Bar #190418)
 2
     The Law Office of Kelly Babineau
     455 Capitol Mall, Suite 802
 3   Sacramento, CA 95814
     Tel:(916) 442-4948
 4
     Fax: (916) 492-2909
 5   kbabineau@klblawoffice.net
 6
     Attorney for LORETTA STEWART-CABRERA
 7

 8

 9                       IN THE UNITED STATES DISTRICT COURT
                       FOR THE EASTERN DISTRICT OF CALIFORNIA
10

11
     THE UNITED STATES OF AMERICA, ) No. 18-CR-0085KJM
                      Plaintiff,       )
12                                     ) STIPULATION REGARDING
                                       ) PRETRIAL RELEASE
13
           v.                          ) SUPERVISION;
14                                     ) FINDINGS AND
                                       ) ORDER
15
     LORETTA STEWART-CABRERA           )
16                                     )
                      Defendants.      )
17
     __________________________________) Judge: Hon. Carolyn K. Delaney
18

19
                                          STIPULATION

20          Upon recommendation of Pretrial Services and consent of the government, it is
21   hereby stipulated that pretrial release condition 12 be modified to the following:
22
        1. 16. HOME INCARCERATION: You must remain inside your
23         residence at all times except for religious services; medical,
24         substance abuse, or mental health treatment; attorney visits;
           court appearances; court-ordered obligations; or other
25         activities pre-approved by the pretrial services officer.
26
            This change is being requested as Ms. Stewart-Cabrera lives alone. This will allow
27
     Pretrial Services the discretion with documentation to allow for appropriate errands. All
28




                                                -1-
              Case 2:18-cr-00085-KJM Document 87 Filed 04/21/20 Page 2 of 3


 1   of the parties are in agreement with the amended condition. All other conditions of pretrial
 2
     release are to remain in force and effect.
 3
     IT IS SO STIPULATED.
 4

 5
     Dated: April 20, 2020                        Respectfully submitted,
 6

 7
                                                  /s/ Kelly Babineau
 8
                                                  KELLY BABINEAU
 9                                                Attorney for Loretta Stewart Cabrera

10

11
     Dated: April 20, 2020                        /s/ Brian Fogerty
                                                  BRIAN FOGERTY
12                                                Assistant U.S. Attorney
13

14   Dated: April 20, 2020                        /s/ Renee Basurto
                                                  RENEE BASURTO
15
                                                  U.S. Pretrial Release Officer
16

17

18

19

20

21

22

23

24

25

26

27

28




                                                   -2-
             Case 2:18-cr-00085-KJM Document 87 Filed 04/21/20 Page 3 of 3


 1
                                      ORDER
 2

 3
           IT IS SO FOUND AND ORDERED
 4

 5
     Dated: April 20, 2020
 6

 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28




                                         -3-
